Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

It is noted that the claims of the instant application have been determined to include linking claims.  Claim 6 link(s) inventions I-IV, as set forth below. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 6. Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/ are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Group I, claim(s) 1, drawn to methods comprising determining a serum titer of soluble TIM-3 and in a subject and: (i) determining the subject would respond to treatment with a TIM-3 antagonist if the serum titer is higher than that in a healthy control sample or is at least 2100, 2200, 2300, 2300, or 2500 pg/ml or (ii) administering a TIM-3 antagonist to the subject if the serum titer is higher than that in a healthy control sample or is at least 2100, 2200, 2300, 2300, or 2500 pg/ml.

Group II, claim(s) 2, drawn to methods comprising determining a percentage of CD8+ TILs that are TIM-3 positive in a subject and: (i) determining the subject would respond to treatment with a TIM-3 antagonist if the percentage is higher than 10%, 20%, 30%, 40%, 50%, 60%, or 70% or (ii) administering a TIM-3 antagonist to the subject if the percentage is higher than 10%, 20%, 30%, 40%, 50%, 60%, or 70%.

Group III, claim(s) 3, 8-11, and 15, drawn to methods comprising determining a percentage of naïve TILs, CM TILs, EM TILs, and effector TILs that are TIM-3 positive in a subject and: (i) determining the subject would respond to treatment with a TIM-3 antagonist if the percentage of EM TILs and/or effector TILs that are TIM-3 positive is higher than the percentage of naïve TILs and/or CM TILs that are TIM-3 positive or (ii) administering a TIM-3 antagonist to the .

Group IV, claim(s) 4, drawn to methods comprising determining a percentage of dendritic cells, macrophages, and NK cells that are TIM-3 positive in TILs of a subject and: (i) determining the subject would respond to treatment with a TIM-3 antagonist if the percentage is higher than that in control subjects or (ii) administering a TIM-3 antagonist to the subject if the percentage is higher than that in control subjects.

Group V, claim(s) 5, 7, 12-14, and 16-18, drawn to methods comprising determining a frequency of PD-1 positive TILs and a frequency of TIM-3 positive TILs in a subject and: (i) determining the subject would respond to treatment with a combination of a PD-1/PD-L1 axis antagonist and a TIM-3 antagonist if there is co-expression of PD-1 and TIM-3 on at least 5% of CD8+ TILs of the subject or (ii) administering a combination of a PD-1/PD-L1 axis antagonist and a TIM-3 antagonist to the subject if there is co-expression of PD-1 and TIM-3 on at least 5% of CD8+ TILs of the subject.
The inventions listed as groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The technical feature linking groups I-V appears to be that they all relate to the special technical feature of TIM-3.

However, Das et al (Immunol Rev, 2017, 276(1): 97-111) teaches Tim-3 (Abstract, in particular). 

Therefore, the technical feature linking the inventions of groups I-V does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

Accordingly, groups I-V are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642